United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, ST. AUGUSTINE
ANNEX, St. Augustine, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1506
Issued: February 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2008 appellant, through counsel, filed a timely appeal of the April 18, 2008
merit decision of the Office of Workers’ Compensation Programs denying her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant sustained any permanent impairment from her October 12,
2005 injury.
FACTUAL HISTORY
On October 12, 2005 appellant, then a 38-year-old letter carrier, sustained injury to her
neck, shoulders and lower back when her postal vehicle was struck from behind by an
automobile. The Office accepted the claim for neck and lumbar sprains and right-sided pinching
sciatic nerve injury.

In a December 7, 2007 report, Dr. Robert W. Elkins, an examining Board-certified
orthopedic surgeon, concluded that appellant had a nine percent permanent impairment of the
right lower extremity. He diagnosed resolved cervical sprain with negative neurological
examination, minimal symptomatology and negative physical examination. Dr. Elkins found
mild right sacroiliac joint dysfunction with fibular heat peroneal neuritis which caused some
right lower extremity weakness and sensory loss. He noted that appellant had many more
subjective complaints than objective findings. A physical examination revealed a negative
cervical neurological examination. Dr. Elkins reported that appellant showed “some tenderness
at the sacroiliac joint on the right side and some peroneal nerve irritation at the knee.” He noted
it was “difficult to state whether her problems are coming from above, at her neck, or at the
fibular head” and that “[t]he peroneal nerve is a branch of the sciatic nerve.” Using Table 16-10,
page 482, Dr. Elkins concluded that appellant had a three percent sensory impairment to her right
lower extremity and a six percent motor impairment for a moderate involvement of the peroneal
nerve, which combined to total nine percent right lower extremity impairment. In reaching the 3
percent impairment rating, he found appellant had a 50 percent grade deficit which he multiplied
by the maximum 5 percent. As to the 6 percent motor impairment motor, Dr. Elkins found
appellant had a 25 percent grade deficit of the peroneal nerve which he multiplied by the
maximum 25 percent.
On February 12, 2008 appellant filed a claim for a schedule award.
The case record was referred to an Office medical adviser for review. On January 25,
2008 the medical adviser stated that Dr. Elkins’ report was “simply not credible from a medical
perspective.” He pointed out that, although Dr. Elkins found that appellant had a nine percent
impairment of the right lower extremity due to an injury to the peroneal nerve, “this is not an
accepted condition.” The medical adviser related that appellant “had mostly negative tests and
examinations” and there was a lack of any objective findings. He concluded that appellant had
no impairment of the right lower extremity.
In a letter dated January 28, 2008, the Office asked appellant to show the Office medical
adviser’s opinion to Dr. Elkins for any comments as to whether he agreed.
In a letter dated March 26, 2008, appellant’s counsel requested the Office to issue a
decision on the schedule award as appellant did not anticipate submitting additional medical
evidence.
In a decision dated April 18, 2008, the Office denied appellant’s claim for a schedule
award. It noted that the evidence was insufficient to establish that she sustained permanent
impairment to a scheduled member due to her accepted work injury.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulations,2 set forth the number of weeks of compensation payable to
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

2

employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.3
Effective February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.4
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations.5 As neither the Act nor the regulation
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.6 However, as the Act makes provision for the lower
extremities, a claimant may be entitled to a schedule award for permanent impairment to a lower
extremity even though the cause of the impairment originates in the spine, if the medical
evidence establishes impairment as a result of the employment injury.7
ANALYSIS
The Board finds that the medical evidence fails to establish that appellant sustained any
permanent impairment to a scheduled member of the body. The Office accepted her claim for
neck and lumbar sprains and right-sided pinching sciatic nerve injury. Although appellant may
not receive a schedule award for permanent impairment to her back,8 she may be entitled to a
schedule award for any permanent impairment to her lower extremities, provided the medical
evidence establishes such impairment.9 However, the Board finds that the medical evidence of
record does not establish that she sustained permanent impairment to her legs due to the accepted
back conditions.
The Office medical adviser properly reviewed the medical record and found no basis for
rating impairment to a scheduled member of the body.10 He noted that Dr. Elkins’ opinion was
“simply not credible from a medical perspective” and that a peroneal nerve injury, upon which
the impairment rating was based, was not an accepted condition. The medical adviser related
that appellant “had mostly negative tests and examinations.” He properly concluded that there
3

20 C.F.R. § 10.404(a).

4

20 C.F.R. § 10.404(a); see Thomas P. Lavin, 57 ECAB 353 (2006); Jesse Mendoza, 54 ECAB 802 (2003).

5

W.C., 59 ECAB ___ (Docket No. 07-2257, issued March 5, 2008); Anna V. Burke, 57 ECAB 521 (2006).

6

D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008).

7

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008).

8

5 U.S.C. § 8101(19); James E. Mills, 43 ECAB 215 (1991).

9

George E. Williams, 44 ECAB 530 (1993).

10

The Board notes that it is appropriate for an Office medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.5(c) (March 1994); Richard R. LeMay, 56 ECAB 341 (2006).

3

was no medical evidence of impairment to either lower extremity resulting from the accepted
conditions and therefore there was no ratable impairment in this case.
Appellant did not submit sufficient medical evidence to establish that she sustained a
permanent impairment to a specified member, organ or function of the body listed in the Act or
its implementing regulations. The medical evidence of record supports that she has no lower
extremity impairment. The Board finds that appellant is not entitled to a schedule award as a
result of her employment-related accepted neck and lumbar sprains and right-sided pinching
sciatic nerve injury.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2008 is affirmed.
Issued: February 5, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

